Title: To Thomas Jefferson from Robert Smith, 5 February 1823
From: Smith, Robert
To: Jefferson, Thomas


Sir
Greensburgh Pa
February 5th1823
You must know that it was Robert Smith who electioneered for you in the year 1800—he at Annapolis in Maryland put into Mr Greens papers a card which brought out G Duwald Esq to write those essays which had the effect to put you into station of President of the United States I make known to you that I am getting in years  am now about sixty—I therefore think that you might settle a life annuity ofDollars to aid me—you could have never got the office had not G Duwald come out so frankly and expressly stated to the people—I had thoughts of going on to Harrisburgh and Philadelphia. the winter setting in cold had made me postpone it to a farther time Could you not furnish me with about 20 30 Dollars at the Present time would be a great favour it could be remitted to me by letter to “Robert Smith printer. Greensburgh Westmoreland County Pa—I must look on you to notice me as certainly I have earned that by my industry and Zeal and am with a degree to  serve youRobert Smith printerGreensburgh W.C Pa